Exhibit 10.4
Execution Copy
 
 
 
RECEIVABLES PURCHASE AGREEMENT
 


 
between
 


 
BMW FINANCIAL SERVICES NA, LLC,
as Seller,
 
and
 


 
BMW FS SECURITIES LLC,
as Depositor
 


 


 
Dated as of October 1, 2013
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

   
PAGE
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
1
 
ARTICLE II
 
 
CONVEYANCE OF RECEIVABLES
 
3
SECTION 2.01
Conveyance of Receivables
3
SECTION 2.02
The Closing
4
 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES
 
4
SECTION 3.01
Representations and Warranties of the Depositor
4
SECTION 3.02
Representations and Warranties of the Seller
6
SECTION 3.03
Perfection Representations, Warranties and Covenants
17
 
ARTICLE IV
 
 
CONDITIONS
 
18
SECTION 4.01
Conditions to Obligation of the Depositor
18
SECTION 4.02
Conditions to Obligation of the Seller
19
 
ARTICLE V
 
 
COVENANTS OF THE SELLER AND THE DEPOSITOR
 
20
SECTION 5.01
Protection of Right, Title and Interest
20
SECTION 5.02
Other Liens or Interests
21
SECTION 5.03
Costs and Expenses
21
SECTION 5.04
Hold Harmless
21
SECTION 5.05
Compliance with the FDIC Rule
21
 
ARTICLE VI
 
 
MISCELLANEOUS PROVISIONS
 
21
SECTION 6.01
Obligations of Seller
21
SECTION 6.02
Repurchase Events
21
SECTION 6.03
Depositor Assignment of Repurchased Receivables
22
SECTION 6.04
Transfer to the Issuer
22
SECTION 6.05
Amendment
22
SECTION 6.06
Waivers
23
SECTION 6.07
Notices
23
SECTION 6.08
Costs and Expenses
23
SECTION 6.09
Representations of the Seller and the Depositor
23
SECTION 6.10
Confidential Information
23
SECTION 6.11
Headings and Cross-References
23
SECTION 6.12
Governing Law
24
SECTION 6.13
Counterparts
24
SECTION 6.14
Third Party Beneficiary
24
SECTION 6.15
No Proceedings
24


 
i

--------------------------------------------------------------------------------

 





 
SCHEDULES
 
SCHEDULE I      Schedule of Receivables
SCHEDULE II      Location of Receivable Files
SCHEDULE III      Perfection Representations, Warranties and Covenants

 
ii

--------------------------------------------------------------------------------

 

THIS RECEIVABLES PURCHASE AGREEMENT dated as of October 1, 2013, is between BMW
FINANCIAL SERVICES NA, LLC, a Delaware limited liability company (the “Seller”),
and BMW FS SECURITIES LLC, a Delaware limited liability company, as depositor
(the “Depositor”).
 
RECITALS
 
WHEREAS, in the regular course of its business, the Seller has purchased certain
motor vehicle retail installment sale contracts secured by new and used
automobiles, light trucks and motorcycles from certain motor vehicle dealers
directly or indirectly through BMW Bank of North America;
 
WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant to
which such contracts are to be sold by the Seller to the Depositor; and
 
WHEREAS, the Depositor intends, concurrently with its purchase hereunder, to
convey all of its right, title and interest in and to all of such contracts to
BMW Vehicle Owner Trust 2013-A (the “Issuer”) pursuant to a Sale and Servicing
Agreement dated as of October 1, 2013 (the “Sale and Servicing Agreement”), by
and among the Issuer, the Depositor, the Sponsor, the Servicer, the
Administrator and the Custodian, and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”), and the Issuer intends to pledge
all of its right, title and interest in and to such contracts to the Indenture
Trustee pursuant to the Indenture dated as of October 1, 2013 (the “Indenture”),
by and between the Issuer and the Indenture Trustee.
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
Terms not defined in this Agreement shall have the meanings assigned thereto in
the Sale and Servicing Agreement, the Underwriting Agreement or the Indenture,
as the case may be.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):
 
“Act” shall have the meaning specified in Section 3.01(h).
 
“Agreement” shall mean this Receivables Purchase Agreement, as the same may be
amended and supplemented from time to time.
 
“Bank Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement, dated as of October 1, 2013, between BMW Bank, as seller, and the
Depositor.
 
“BMW Bank” shall mean BMW Bank of North America.
 

 
 

--------------------------------------------------------------------------------

 



“BMW FS” shall mean BMW Financial Services NA, LLC.
 
“Conveyed Assets” shall have the meaning set forth in Section 2.01.
 
“Depositor” shall mean BMW FS Securities LLC, a Delaware limited liability
company, and its successors and assigns.
 
“Final Prospectus” shall have the meaning set forth in the Underwriting
Agreement.
 
“Indenture” shall have the meaning set forth in the recitals.
 
“Issuer” shall have the meaning set forth in the recitals.
 
“Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party which indicates
that the lien of the secured party on such Financed Vehicle is recorded on the
original certificate of title.  In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall mean only a certificate or notification issued to a secured
party.
 
“Preliminary Prospectus” shall have the meaning set forth in the Underwriting
Agreement.
 
“Purchase Price” shall have the meaning set forth in Section 2.01.
 
“Receivable” shall mean any Contract listed on Schedule I hereto (which Schedule
may be in the form of microfiche).
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Registration Statement” means Registration Statement No. 333-182371 filed by
the Depositor with the Securities and Exchange Commission in the form in which
it became effective on August 17, 2012.
 
“Rules and Regulations” shall have the meaning specified in Section 3.01(i).
 
“Sale and Servicing Agreement” shall have the meaning set forth in the recitals.
 
“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule I (which Schedule may be in the form of microfiche).
 
“Seller” shall mean BMW FS, and its successors and assigns.
 
“Transfer Date” shall mean the Closing Date.
 
“Transfer Taxes” shall have the meaning specified in Section 3.02(b)(xlii).
 

 
2

--------------------------------------------------------------------------------

 



“Underwriters” means each of Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC, Barclays Capital Inc., Citigroup Global Markets Inc., Mizuho
Securities USA Inc. and RBS Securities Inc.
 
“Underwriting Agreement” means the Underwriting Agreement, dated October 29,
2013, among BMW FS, the Depositor and Credit Suisse Securities (USA) LLC, on
behalf of itself and as representative of the Underwriters, relating to BMW
Vehicle Owner Trust 2013-A.
 
ARTICLE II
 
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01  Conveyance of Receivables.
 
(a)           In consideration of the Depositor’s delivery to or upon the order
of the Seller on the Closing Date of $690,052,570.01 ( the “Purchase Price”),
the Seller does hereby sell, transfer, assign, set over and otherwise convey to
the Depositor, without recourse (subject to the obligations of the Seller
herein) all right, title, and interest of the Seller in and to the following
assets and property whether now owned or existing or hereafter acquired or
arising:
 
(i)      the Receivables and all moneys received thereon after the close of
business on September 30, 2013;
 
(ii)     the security interests in the Financed Vehicles and any accessions
thereto granted by Obligors pursuant to the Receivables and any other interest
of the Seller in such Financed Vehicles;
 
(iii)    any Liquidation Proceeds and Recoveries and any other proceeds with
respect to the Receivables from claims on any theft, physical damage, credit
life or disability insurance policies covering Financed Vehicles or Obligors,
including any vendor’s single interest or other collateral protection insurance
policy;
 
(iv)    any property that shall have secured a Receivable and that shall have
been acquired by or on behalf of the Seller;
 
(v)     all documents and other items contained in the Receivable Files;
 
(vi)    all proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement and all rights against BMW Bank pursuant to one or more bills
of sale pursuant to which the Seller acquired the Receivables; and
 
(vii)   the proceeds of any and all of the foregoing (collectively, with the
assets listed in clauses (i) through (vi) above, the “Conveyed Assets”).
 

 
3

--------------------------------------------------------------------------------

 



(b)           For all non-tax purposes, the Seller and the Depositor intend that
the transfer of assets by the Seller to the Depositor pursuant to this Agreement
be a sale of the ownership interest in such assets to the Depositor, rather than
the mere granting of a security interest to secure a borrowing.  In the event,
however, that such transfer is deemed not to be a sale but to be a grant of a
mere security interest to secure a borrowing, the Seller shall be deemed to have
hereby granted, and does hereby grant, to the Depositor a first priority
security interest in all right, title and interest of the Seller in and to the
Conveyed Assets, whether now owned or existing or hereafter acquired or arising,
and all accounts, money, chattel paper, securities, instruments, documents,
deposit accounts, certificates of deposit, letters of credit, advices of credit,
banker’s acceptances, uncertificated securities, general intangibles, contract
rights, goods and other property consisting of, arising from or relating to such
Conveyed Assets, which security interest shall be perfected, to secure a debt in
the amount equal to the Purchase Price (less payments of principal previously
received in respect of the Receivables) plus interest at a rate equal to the
weighted average of the interest rates payable on the Receivables.  Pursuant to
the Sale and Servicing Agreement and Section 6.04 hereof, the Depositor may
sell, transfer and assign to the Issuer (i) all or any portion of the assets
assigned to the Depositor hereunder, (ii) all or any portion of the Depositor’s
rights against the Seller under this Agreement and (iii) all proceeds
thereof.  Such assignment may be made by the Depositor with or without an
assignment by the Depositor of its rights under this Agreement, and without
further notice to or acknowledgement from the Seller.  The Seller waives, to the
extent permitted under applicable law, all claims, causes of action and
remedies, whether legal or equitable (including any right of setoff), against
the Depositor or any assignee of the Depositor relating to such action by the
Depositor in connection with the transactions contemplated by the Sale and
Servicing Agreement.  Because (i) the Depositor intends to convey all of its
right, title and interest in and to the Receivables to the Issuer pursuant to
the Sale and Servicing Agreement, (ii) the Issuer intends to pledge all of its
right, title and interest in and to the Receivables to the Indenture Trustee
pursuant to the Indenture, (iii) the Seller intends that the transfer of
Receivables pursuant to this Agreement be a sale of the ownership interest in
such Receivables to the Depositor, and (iv) the parties intend that the
Indenture Trustee have a direct security interest in the Receivables, if the
transfer of the Receivables pursuant to this Agreement is deemed to be a grant
of a security interest to secure a borrowing, the foregoing grant by the Seller
of a security interest in the Receivables to secure a debt in the amount of the
debt described above shall be deemed to be, and the Seller hereby grants, a
direct security interest in the Receivables to the Indenture Trustee for the
benefit of the Noteholders to secure the debt described above.
 
SECTION 2.02  The Closing.  The sale and purchase of the Receivables shall take
place at a closing at the offices of Bingham McCutchen LLP, 399 Park Avenue, New
York, New York 10022 on the Closing Date, simultaneously with the closing under
(a) the Sale and Servicing Agreement, (b) the Indenture, (c) the Bank
Receivables Purchase Agreement and (d) the Trust Agreement.
 

 
4

--------------------------------------------------------------------------------

 



ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01  Representations and Warranties of the Depositor.  The Depositor
hereby represents and warrants as follows to the Seller and the Indenture
Trustee as of the date hereof and the Transfer Date:
 
(a)           Organization and Good Standing.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted.
 
(b)           Due Qualification.  The Depositor is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions, including a license
pursuant to the Pennsylvania Motor Vehicle Sales Finance Act and the Maryland
Code Financial Institutions, Title 11, Subtitle 4, where the failure to do so
would materially and adversely affect the Depositor’s ability to acquire the
Receivables or the validity or enforceability of the Receivables.
 
(c)           Power and Authority.  The Depositor has the limited liability
company power and authority to execute and deliver this Agreement and the other
Basic Documents to which it is a party and to carry out their respective terms;
the Depositor has full power and authority to sell and assign the property to be
sold and assigned to and deposited with the Issuer, and the Depositor shall have
duly authorized such sale and assignment to the Issuer by all necessary limited
liability company action; and the execution, delivery and performance of this
Agreement and the other Basic Documents to which the Depositor is a party have
been duly authorized by the Depositor by all necessary limited liability company
action.
 
(d)           Binding Obligation.  This Agreement and the other Basic Documents
to which the Depositor is a party, when duly executed and delivered by the other
parties hereto and thereto shall constitute legal, valid and binding obligations
of the Depositor, enforceable against the Depositor in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally and to general
principles of equity (whether applied in a proceeding at law or in equity).
 
(e)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the limited
liability company agreement or certificate of formation of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound, or violate any law, rules or regulation applicable to the
Depositor of any court or federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Depositor.
 

 
5

--------------------------------------------------------------------------------

 



(f)           No Proceedings.  There are no proceedings or investigations
pending or, to the Depositor’s knowledge, threatened against the Depositor
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties (i)
asserting the invalidity of this Agreement or any other Basic Document to which
the Depositor is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Basic Document to which
the Depositor is a party or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document to which the Depositor is a party.
 
(g)           No Consents.  The Depositor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.
 
(h)           The Depositor, and the Securities being offered in connection with
the transactions described in this Agreement and the Basic Documents, meet the
requirements for use of Form S-3 under the Securities Act of 1933, as amended
(the “Act”), and the Depositor has filed with the Commission the Registration
Statement on such Form, including a related base prospectus and a preliminary
prospectus supplement, for the registration under the Act of the offering and
sale of the Securities.
 
(i)           On the date of this Agreement, the Registration Statement will
comply in all material respects with the applicable requirements of the Act, and
the respective rules and regulations of the Commission thereunder (the “Rules
and Regulations”).
 
(j)           On the date of this Agreement, the Depositor is not aware of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the institution or threat of any proceeding for that
purpose.
 
SECTION 3.02  Representations and Warranties of the Seller.
 
(a)           The Seller hereby represents and warrants as follows to the
Depositor and the Indenture Trustee as of the date hereof and as of the Transfer
Date:
 
(i)            Organization and Good Standing.  The Seller has been
duly  organized and is validly existing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted.
 
(ii)            Due Qualification.  The Seller is duly authorized to transact
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses and approvals, in all  jurisdictions in which
the ownership or lease of property or the conduct of its business shall require
such qualifications and in which the failure to be so authorized would have a
material adverse effect on the business, properties, assets, or condition
 

 
6

--------------------------------------------------------------------------------

 



(financial or other) of the Seller and its subsidiaries, considered as one
enterprise.


(iii)           Power and Authority; Binding Obligation.  The Seller has
the  power and authority to make, execute, deliver and perform this Agreement
and all of the transactions contemplated under this Agreement and the other
Basic Documents to which the Seller is a  party, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Basic Documents to which the Seller is a party.  When executed and
delivered, this Agreement and the other Basic Documents to which the Seller is
a  party will constitute legal, valid and binding obligations of the Seller
enforceable in accordance with their respective terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and by the availability of
equitable remedies.
 
(iv)           No Violation.  The execution, delivery and performance by
the  Seller of this Agreement and the other Basic Documents to which the Seller
is a party will not violate any provision of any existing  state, federal or, to
the best knowledge of the Seller, local law or regulation or any order or decree
of any court applicable to the Seller or any provision of the limited liability
company agreement of the Seller, or constitute a breach of any mortgage,
indenture, contract or other agreement to which the Seller is a party or by
which the Seller may be bound or result in the creation or imposition of any
lien upon any of the Seller’s properties pursuant to any such mortgage,
indenture, contract or other agreement (other than this Agreement).
 
(v)            No Proceedings.  There are no proceedings or investigations
pending or, to the Seller’s knowledge, threatened against the Seller before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties (i)
asserting the invalidity of this Agreement or any other Basic Document, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Basic Document or (iii) seeking any determination or
ruling that might materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this  Agreement
or any other Basic Document.
 
(vi)           Chief Executive Office and Principal Place of Business.  The
chief executive office and the principal place of business of the Seller for the
previous five years is 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey
07677.
 
(vii)          No Consents.  The Seller is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization,
or declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
 

 
7

--------------------------------------------------------------------------------

 



enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.


(viii)         No Notice.  The Seller represents and warrants that it acquired
title to the Receivables in good faith, without notice of any adverse claim.
 
(ix)            Bulk Transfer.  The Seller represents and warrants that the
transfer, assignment and conveyance of the Receivables by the Seller pursuant to
this Agreement is not subject to the bulk transfer laws or any similar statutory
provisions in effect in any applicable jurisdiction.
 
(x)            Seller Information.  No certificate of an officer, statement or
document furnished in writing or report delivered pursuant to the terms hereof
by the Seller contains any untrue statement of a material fact or omits to state
any material fact necessary to make the certificate, statement, document or
report not misleading.
 
(xi)            Ordinary Course.  The transactions contemplated by this
Agreement and the other Basic Documents to which the Seller is a party are in
the ordinary course of the Seller’s business.
 
(xii)           Solvency.  The Seller is not insolvent, nor will the Seller be
made insolvent by the transfer of the Receivables, nor does the Seller
anticipate any pending insolvency.
 
(xiii)          Legal Compliance.  The Seller is not in violation of, and the
execution and delivery of this Agreement and the other Basic Documents to which
the Seller is a party by it and its performance and compliance with the terms of
this Agreement and the other Basic Documents to which the Seller is a party will
not constitute a violation with respect to, any order or decree of any court or
any order or regulation of any federal, state, municipal or governmental agency
having jurisdiction, which violation would materially and adversely affect the
Seller’s condition (financial or otherwise) or operations or any of the Seller’s
properties or materially and adversely affect the performance of any of its
duties under the Basic Documents.
 
(xiv)          Creditors.  The Seller is not selling the Receivables to the
Depositor with any intent to hinder, delay or defraud any of its creditors.
 
(b)           The Seller makes the following representations and warranties with
respect to the Receivables, on which the Depositor relies in accepting the
Receivables and in transferring the Receivables to the Issuer under the Sale and
Servicing Agreement, and on which the Issuer relies in pledging the same to the
Indenture Trustee.  Such representations and warranties speak as of the
execution and delivery of this Agreement and as of the Transfer Date, but shall
survive the sale, transfer and assignment of the Receivables to the Depositor,
the subsequent sale, transfer and assignment of the Receivables by the Depositor
to the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to
 

 
8

--------------------------------------------------------------------------------

 



the Indenture Trustee pursuant to the Indenture and with respect to the
representations and warranties set forth in paragraphs (lii) through (lviii)
below, shall be non-waivable.


(i)            Characteristics of Receivables.  Each Receivable (A) was
originated in the United States of America by a Dealer located in the United
States of America for the retail sale of a Financed Vehicle in the ordinary
course of such Dealer’s business in accordance with the Seller’s credit policies
as of the date of origination or acquisition of the related Receivable, is
payable in United States dollars, has been fully and properly executed or
electronically authenticated by the parties thereto, has been purchased by the
Seller or BMW Bank from such Dealer under an existing Dealer Agreement and has
been validly assigned by such Dealer to the Seller or by such Dealer to BMW
Bank, which has validly assigned the same to the Seller, except that certain
Receivables originated through the “Lease to Loan” program were not originated
by Dealers, but directly by the Seller or BMW Bank and to the best of the
Seller’s knowledge was so originated or sold without fraud or misrepresentation
on the part of such Dealer in either case, (B) has created a valid, subsisting
and enforceable first priority perfected security interest in favor of the
Seller in the Financed Vehicle, which security interest is assignable by the
Seller to the Depositor, and by the Depositor to the Issuer, (C) contains
customary and enforceable provisions such that the rights and remedies of the
holder thereof are adequate for realization against the collateral of the
benefits of the security, (D) provides for fixed level monthly payments
(provided that the payment in the last month of the term of the Receivable may
be different from the level scheduled payments) that fully amortize the Amount
Financed by maturity and yield interest at the APR and (E) amortizes using the
Simple Interest Method.
 
(ii)            Compliance with Law.  Each Receivable and the sale of the
related Financed Vehicle complied at the time it was originated or made, and at
the time of execution of this Agreement complies, in all material respects with
all requirements of applicable federal, state and, to the best knowledge of the
Seller, local laws, rulings and regulations thereunder, including usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z,” the Servicemembers Civil
Relief Act, as amended (the “Relief Act”), the Military Reservist Relief Act of
1991, as amended, and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code, and other consumer credit laws and equal credit
opportunity and disclosure laws applicable to such Receivable.
 
(iii)            Binding Obligation.  Each Receivable represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (A) as enforceability
thereof may be limited by bankruptcy, insolvency,
 

 
9

--------------------------------------------------------------------------------

 



reorganization or similar laws affecting the enforcement of creditors’ rights
generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law and (B) as such Receivable may be modified by the application
after the Transfer Date of the Relief Act or the Military Reservist Relief Act
of 1991, as amended.


(iv)            No Government Obligor.  No Receivable is due from the United
States of America or any State or any agency, department, subdivision or
instrumentality thereof.
 
(v)            Obligor Bankruptcy.  To the best of the Seller’s knowledge, as of
the Cutoff Date with respect to the Receivables, no Obligor is or has been,
since the origination of the related Receivable, the subject of a bankruptcy
proceeding.
 
(vi)            Schedule of Receivables.  The information set forth in Schedule
I to this Agreement is true and correct in all material respects as of the close
of business on the Cutoff Date.
 
(vii)           Marking Records.  By the Transfer Date, the Seller will have
caused its computer and accounting records relating to each Receivable to be
marked to show that such Receivables have been sold to the Depositor by the
Seller and transferred and assigned by the Depositor to the Issuer in accordance
with the terms of the Sale and Servicing Agreement and pledged by the Issuer to
the Indenture Trustee in accordance with the terms of the Indenture.
 
(viii)          Computer Tape.  The computer tape regarding the Receivables made
available by the Seller to the Depositor is complete and accurate in all
material respects as of the Cutoff Date.
 
(ix)             No Adverse Selection.  No selection procedures (other than
those specified herein) believed by the Seller to be adverse to the Noteholders
or the Certificateholders were utilized in selecting the Receivables.
 
(x)             [Reserved.]
 
(xi)             One Original.  With respect to any Receivable constituting
“electronic chattel paper”, there is only one “authoritative copy” of the
Receivable and with respect to any Receivable constituting “tangible chattel
paper”, there is no more than one original executed copy of such Receivable and
none of the “instruments”, “tangible chattel paper” or “electronic chattel
paper” that constitute or evidence the Receivables has any marks or notations
indicating that it has been pledged, assigned or otherwise conveyed to any
Person other than to the Depositor, the Issuer or the Indenture Trustee.  All
quoted terms are used as such term is used in the UCC.
 

 
10

--------------------------------------------------------------------------------

 



(xii)            Receivables in Force.  No Receivable has been satisfied,
subordinated or rescinded, nor has any Financed Vehicle been released from the
Lien of the related Receivable in whole or in part.  None of the terms of any
Receivable has been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the related
Receivable File.  No Receivable has been modified as a result of the application
of the Relief Act or the Military Reservist Relief Act of 1991, as amended.
 
(xiii)           Lawful Assignment.  No Receivable has been originated in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer and assignment of such Receivable under this
Agreement or the Sale and Servicing Agreement or the pledge of such Receivable
under the Indenture.
 
(xiv)           Title.  It is the intention of the Seller that the transfers and
assignments herein contemplated constitute sales of the Receivables from the
Seller to the Depositor and that the beneficial interest in and title to the
Receivables not be part of the debtor’s estate in the event of the appointment
of a receiver or conservator for the Seller under any receivership, bankruptcy
law, insolvency or banking law.  Immediately prior to the Closing Date, no
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than to the Depositor or pursuant to this Agreement (or by the
Depositor to any other Person other than to the Issuer pursuant to the Sale and
Servicing Agreement).  Immediately prior to the transfers and assignments herein
contemplated, the Seller has good and marketable title to each Receivable free
and clear of all Liens, and, immediately upon the transfer thereof, the
Depositor shall have good and marketable title to each Receivable, free and
clear of all Liens and, immediately upon the transfer thereof from the Depositor
to the Issuer pursuant to the Sale and Servicing Agreement, the Issuer shall
have good and marketable title to each Receivable, free and clear of all Liens
and, immediately upon the pledge thereof from the Issuer to the Indenture
Trustee pursuant to the Indenture, the Indenture Trustee shall have a first
priority perfected security interest in each Receivable.
 
(xv)            Security Interest in Financed Vehicle.  Immediately prior to its
sale, assignment and transfer to the Depositor pursuant to this Agreement, each
Receivable is secured by a first priority perfected security interest in the
related Financed Vehicle in favor of the Seller, as secured party, or all
necessary and appropriate actions have been commenced that will result in the
valid perfection of a first priority security interest in such Financed Vehicle
in favor of the Seller, as secured party.  The Lien Certificate for each
Financed Vehicle shows, or if a new or replacement Lien Certificate is being
applied for with respect to such Financed Vehicle such Lien Certificate shall be
received within 120 days of the Closing Date and shall show the Seller or BMW
Bank named as the original secured party under each Receivable as the holder of
a
 

 
11

--------------------------------------------------------------------------------

 



first priority security interest in such Financed Vehicle.  With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, the Seller has received written evidence that such Lien
Certificate showing the Seller or BMW Bank as first lienholder has been applied
for.  Each Dealer’s security interest in any Receivable originated by such
Dealer has been validly assigned by the Dealer to the Seller or to BMW Bank,
which has validly assigned it to the Seller.  The Seller’s security interest has
been validly assigned to the Depositor pursuant to this Agreement.  The Seller
has the legal right to repossess or recover by legal process the Financed
Vehicle in its name.


(xvi)           All Filings Made.  All filings (including UCC filings) required
to be made in any jurisdiction to give the Issuer a first perfected ownership
interest in the Conveyed Assets and the Indenture Trustee a first priority
perfected security interest in the Conveyed Assets have been made or will be
made on the Closing Date.
 
(xvii)          No Defenses.  No Receivable is subject to any right of
rescission, setoff, counterclaim, dispute or defense, including the defense of
usury, whether arising out of transactions concerning the Receivable or
otherwise, and the operation of any terms of the Receivable or the exercise by
the Seller or the Obligor of any right under the Receivable will not render the
Receivable unenforceable in whole or in part, and no such right of rescission,
setoff, counterclaim, dispute or defense, including the defense of usury, has
been asserted with respect thereto.
 
(xviii)         No Default.  There has been no default, breach, violation or
event permitting acceleration under the terms of any Receivable (other than
payment delinquencies of not more than 29 days) as of the Cutoff Date, and no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing.  On or prior to the Transfer Date, no Financed
Vehicle has been repossessed.
 
(xix)            Insurance.  The Seller, in accordance with its customary
procedures, has determined that the Obligor has obtained physical damage
insurance covering each Financed Vehicle and, under the terms of the related
Receivable, the Obligor is required to maintain such insurance.
 
(xx)             Final Scheduled Maturity Date.  No Receivable has a final
scheduled payment date later than the last day of the Collection Period
immediately preceding the Class A-4 Final Scheduled Payment Date.
 
(xxi)            Certain Characteristics of the Receivables.  As of the Cutoff
Date, (A) each Receivable had an original maturity of not less than 16
 

 
12

--------------------------------------------------------------------------------

 



or more than 72 months and (B) no Receivable was more than 29 days past due.


(xxii)           No Foreign Obligor.  All of the Receivables are due from
Obligors with billing addresses within the United States of America, its
territories and possessions.
 
(xxiii)          No Deferments.  The number or timing of scheduled payments has
not been changed on any Receivable on or before the Closing Date, except as
reflected on the computer tape delivered in connection with the sale of the
Receivables.
 
(xxiv)          Scheduled Payments.  Each Receivable had a first scheduled
payment due on or prior to 45 calendar days after the origination date
thereof.  Each Obligor has been instructed to make all scheduled payments to the
Servicer.  To the best knowledge of the Seller, each Obligor has paid the entire
down payment called for by the Contract.
 
(xxv)           Receivable Files Complete.  There exists a Receivable File
pertaining to each Receivable and such Receivable File contains, without
limitation, (A) a fully executed or electronically authenticated original of the
Receivable, (B) the original Lien Certificate or application therefor together
with such other documents that the Seller shall keep on file in accordance with
its customary procedures evidencing the security interest of the Seller in the
related Financed Vehicle, and (C) any and all other documents that the Servicer
shall have kept on file in accordance with its customary procedures relating to
a Receivable, an Obligor or a Financed Vehicle.  Each of such documents that is
required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form described in clauses (A), (B) and
(C) of this paragraph have been properly filled in and each form has otherwise
been correctly prepared in all material respects.  Notwithstanding the above,
the complete Receivable File for each Receivable, (x) shall fulfill the
documentation requirements of the Seller’s credit policies as in effect on the
date of origination of such Receivable and (y) is in possession of the Servicer
and/or Custodian, as applicable, at the location set forth on Schedule II hereto
(except that, in the case of any Receivable constituting “electronic chattel
paper”, the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such Receivable shall be maintained by the Servicer in a computer system
such that the Servicer maintains “control” (as such term is used in Section
9-105 of the UCC) over such authoritative copy on the Transfer Date.  The
blanket power of attorney granted to the Indenture Trustee and the original Lien
Certificate are the only documents necessary to permit the Indenture Trustee to
submit the Lien Certificate for each Financed Vehicle for retitling in the name
of the Indenture Trustee as secured party in the event such retitling were
required or otherwise permitted under the Basic Documents.
 

 
13

--------------------------------------------------------------------------------

 



(xxvi)          Receivables Not Assumable.  No Receivable is assumable by
another person in a manner which would release the Obligor thereof from such
Obligor’s obligations to the Seller with respect to such Receivable.
 
(xxvii)         Tax Liens.  To the best of the Seller’s knowledge, there is no
Lien against any Financed Vehicle for delinquent taxes.
 
(xxviii)        No Impairment.  The Seller has not done anything to convey any
right to any person that would result in such person having a right to payments
due under a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.
 
(xxix)           Servicing.  Each Receivable has been serviced in conformity
with all applicable laws, rules and regulation and in conformity with the
Seller’s policies and procedures which are consistent with customary, prudent
industry standards.
 
(xxx)            No Liens.  No Liens or claims have been filed for work, labor,
or materials relating to a Financed Vehicle that are prior to, or equal or
coordinate with, the security interest in the Financed Vehicle granted by the
related Receivable.
 
(xxxi)           [Reserved.]
 
(xxxii)          Remaining Term.  As of the Cutoff Date, each Receivable has a
remaining term of at least 3 months and no more than 72 months.
 
(xxxiii)         [Reserved.]
 
(xxxiv)         Remaining Balance.  As of the Cutoff Date, each Receivable has a
remaining balance of at least $34.25.
 
(xxxv)          [Reserved.]
 
(xxxvi)         No Repossessions.  No Financed Vehicle has been repossessed
prior to the Transfer Date.
 
(xxxvii)        Initial Payment.  The Obligor with respect to each Receivable
has made at least one scheduled payment.
 
(xxxviii)       No Proceedings.  As of the Cutoff Date, there are no proceedings
pending, or to the best of the Seller’s knowledge, threatened, wherein the
Obligor or any governmental agency has alleged that any Receivable is illegal or
unenforceable.
 
(xxxix)          Dealer Agreement.  Each Dealer from whom the Seller (or BMW
Bank) purchases Receivables directly has entered into a Dealer Agreement with
the Seller (or BMW Bank) providing for the sale of
 

 
14

--------------------------------------------------------------------------------

 



Receivables from time to time by such Dealer to the Seller (or BMW Bank).  Each
Dealer Agreement is substantially in the form attached to the Sale and Servicing
Agreement as Exhibit D, except for immaterial modifications or deviations from
the Dealer Agreement.  Such modifications and deviations from the Dealer
Agreement will not have a material adverse effect on the Noteholders.


(xl)               Obligations Fulfilled.  To the best of its knowledge, the
Seller has duly fulfilled all obligations to be fulfilled on its part under or
in connection with the origination, acquisition and assignment of the
Receivables.
 
(xli)              No Consent.  To the best of the Seller’s knowledge, no notice
to or consent from any Obligor is necessary to effect the acquisition of the
Receivables by the Depositor or the Issuer or the pledge of the Receivables by
the Issuer to the Indenture Trustee.
 
(xlii)             No Transfer Taxes.  The sale, transfer, assignment and
conveyance of the Receivables by the Seller pursuant to this Agreement is not
subject to and will not result in any tax, fee or governmental charge payable by
the Depositor, the Seller, the Issuer or the Indenture Trustee to any federal,
state or local government (“Transfer Taxes”) other than Transfer Taxes which
have or will be paid by the Seller as due.  In the event the Depositor, the
Issuer or the Indenture Trustee receives actual notice of any Transfer Taxes
arising out of the transfer, assignment and conveyance of the Receivables, on
written demand by the Depositor, the Issuer or the Indenture Trustee, or upon
the Seller’s otherwise being given notice thereof by the Depositor, the Issuer
or the Indenture Trustee, the Seller shall pay, and otherwise indemnify and hold
the Depositor, the Issuer and the Indenture Trustee harmless, on an after-tax
basis, from and against any and all such Transfer Taxes (it being understood
that the Depositor, the Noteholders, the Indenture Trustee and the Issuer shall
have no obligation to pay such Transfer Taxes).
 
(xliii)            Aggregate Balance.  The aggregate principal balance of the
Receivables as of the Cutoff Date is equal to $790,051,983.87.
 
(xliv)            [Reserved.]
 
(xlv)             No Advances.  No advances have been made to Obligors in order
to meet any representation and warranties herein set forth; provided, however,
that Receivables may have had up to four deferments prior to the Cutoff Date,
subject to the following: (A) each such deferment was made in conformity with
the Seller’s “Collection and Servicing Guidelines” and (B) each deferred
Receivable satisfies in all material respects all applicable requirements under
the Seller’s or the Servicer’s, as applicable, credit and collection policies as
of the date of its origination.
 

 
15

--------------------------------------------------------------------------------

 



(xlvi)            Amount Financed.  At the time each Receivable was acquired
from the Dealer, the Amount Financed was fully disbursed.  There is no
requirement for future advances of principal thereunder, and all fees and
expenses in connection with the origination of such Receivable have been paid.
 
(xlvii)           Tape.  The computer tape from which the selection of the
Receivables being acquired on the Closing Date was made available to the
accountants that are providing comfort letters to the Depositor and the
Underwriters in connection with the numerical information regarding the
Receivables and the Notes contained in the Preliminary Prospectus and the Final
Prospectus and such information in the Preliminary Prospectus and the Final
Prospectus with respect to the Receivables and the Notes was complete and
accurate as of its date and includes a description of the same Receivables that
are described in Schedule I to this Agreement.
 
(xlviii)          Insurance.  In connection with the purchase of each
Receivable, the Seller (or BMW Bank) required the related Dealer to supply
information that a physical damage insurance policy covers the related Financed
Vehicle: (i) in an amount at least equal to the lesser of (a) the actual cash
value of the related Financed Vehicle or (b) the unpaid principal balance owing
on such Receivable, (ii) naming the Seller (or BMW Bank) as a loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage.
 
(xlix)             Dealer Agreement Binding.  Each Dealer that sold a Receivable
to the Seller (or BMW Bank) has entered into a Dealer Agreement and such Dealer
Agreement, together with the assignment and related documentation signed by the
Dealer, constitutes the entire agreement between the Seller (or BMW Bank) and
the related Dealer with respect to the sale of such Receivable to the Seller (or
BMW Bank).  Each such Dealer Agreement is in full force and effect and is the
legal, valid and binding obligation of such Dealer; there have been no material
defaults by the Seller (or BMW Bank) under such Dealer Agreement; the Seller (or
BMW Bank) has fully performed all of its obligations under such Dealer
Agreement; the Seller (or BMW Bank) has not made any statements or
representations to such Dealer (whether written or oral) inconsistent with any
term of such Dealer Agreement; the purchase price (as specified in the
applicable Dealer Agreement) for such Receivable has been paid in full, other
than any dealer reserve, by the Seller (or BMW Bank); and any payment owed to
such Dealer by the Seller (or BMW Bank) is a corporate obligation of the Seller
(or BMW Bank).
 
(l)               Good Working Order.  Each Receivable requires the Obligor to
maintain the related Financed Vehicle in good and workable order and to obtain
and maintain physical damage insurance on the related Financed Vehicle subject
thereto and to name the Seller as a loss payee.
 

 
16

--------------------------------------------------------------------------------

 



(li)            No Consumer Lease.  No Receivable constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction whose law governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.
 
(lii)           Valid Security Interest.  This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Conveyed
Assets in favor of the Depositor, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Seller.
 
(liii)          Perfection.  The Seller has taken all steps necessary to perfect
its security interest against the Obligors in the property securing the
Receivables.
 
(liv)          Chattel Paper.  Each Receivable constitutes “tangible chattel
paper” or “electronic chattel paper” within the meaning of the applicable UCC.
 
(lv)           Good and Marketable Title.  The Seller owns and has good and
marketable title to the Receivables free and clear of any Lien, claim or
encumbrance of any Person.
 
(lvi)          Filing of Financing Statements.  The Seller has caused or will
have caused, within ten days, the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Receivables granted to the
Depositor hereunder.
 
(lvii)         Other Financing Statements.  Other than the security interest
granted to the Depositor pursuant to this Agreement, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Conveyed Assets.  The Seller has not authorized the filing of and is not aware
of any financing statements against the Seller that include a description of
collateral covering the Conveyed Assets other than any financing statement
relating to the security interest granted to the Depositor hereunder or that has
been terminated.  The Seller is not aware of any judgment or tax lien filings
against the Seller.
 
(lviii)        Original Contracts.  The Seller has in its possession all
original copies of the Contracts that constitute or evidence the Receivables
(or, in the case of each Receivable constituting “electronic chattel paper” the
custodian has “control” (as such term is used in Section 9-105 of the UCC) of
each such Receivable).  The Contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the
Depositor.  All financing statements filed or to be filed against the Seller in
 

 
17

--------------------------------------------------------------------------------

 



favor of the Depositor in connection herewith describing the Receivables contain
a statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Depositor.”


SECTION 3.03  Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants set forth
on Schedule III hereto to the Depositor and the Depositor shall be deemed to
have relied on such representations, warranties and covenants in acquiring the
Receivables.
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01  Conditions to Obligation of the Depositor.  The obligation of the
Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties of the Seller hereunder shall be true and correct on the Transfer
Date with the same effect as if then made, and the Seller shall have performed
all obligations to be performed by it hereunder on or prior to the Transfer
Date.
 
(b)           Computer Files Marked.  The Seller shall, at its own expense, on
or prior to the Transfer Date, indicate in its computer files that the
Receivables have been sold to the Depositor by the Seller pursuant to this
Agreement and transferred and assigned by the Depositor to the Issuer in
accordance with the terms of the Sale and Servicing Agreement and pledged by the
Issuer to the Indenture Trustee in accordance with the Indenture and deliver to
the Depositor the Schedule of Receivables, certified by the Seller’s President,
Vice President or Treasurer to be true, correct and complete.
 
(c)           Documents To Be Delivered by the Seller on the Transfer Date:
 
(i)      Evidence of UCC Filing.  On or prior to the Closing Date, the Seller
shall record and file, at its own expense, a UCC-1 financing statement in the
State of Delaware and in each other jurisdiction required by applicable law,
naming the Seller, as seller or debtor, and naming the Depositor, as secured
party, describing the Receivables and the other assets assigned to the Depositor
pursuant to Section 2.01 hereof meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect the sale,
transfer, assignment and conveyance of the Receivables and such other assets to
the Depositor.  The Seller shall deliver to the Depositor a file-stamped copy or
other evidence satisfactory to the Depositor of such filing on or prior to the
Transfer Date.
 
(ii)      Opinions of Seller’s Counsel.  On or prior to the Closing Date, the
Depositor shall have received the opinions of counsel to the Seller, in form and
substance satisfactory to the Depositor.
 

 
18

--------------------------------------------------------------------------------

 



(iii)                   Other Documents.  Such other documents as the Depositor
may reasonably request.
 
(d)           Other Transactions.  The transactions contemplated by the Sale and
Servicing Agreement, the Bank Receivables Purchase Agreement, the Indenture and
the Trust Agreement to be consummated on the Transfer Date shall be consummated
on such date.
 
SECTION 4.02  Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the Receivables to the Depositor is subject to the satisfaction
of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties of the Depositor hereunder shall be true and correct on the Transfer
Date with the same effect as if then made, and the Depositor shall have
performed all obligations to be performed by it hereunder on or prior to the
Transfer Date.
 
(b)           Receivables Purchase Price.  On the Transfer Date, the Depositor
shall have delivered to the Seller the Purchase Price.
 
(c)           Opinion of Counsel.  The Depositor shall have furnished to the
Seller an opinion of counsel, dated the Closing Date, to the effect that:
 
(i)      the Depositor has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to own its properties and conduct its business as
described in the Prospectus;
 
(ii)      each of this Agreement, the Sale and Servicing Agreement, the Bank
Receivables Purchase Agreement and the Trust Agreement has been duly authorized,
executed and delivered by the Depositor and constitutes a legal, valid and
binding obligation of the Depositor, enforceable against the Depositor in
accordance with its terms except as limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, receivership, conservatorship
or similar laws relating to or affecting creditors’ rights generally or the
rights of creditors, and except that such counsel need express no opinion as to
the availability of equitable remedies or the enforceability of rights of
indemnification for violations of federal securities laws;
 
(iii)      no consent, approval, authorization or order of, or filing with, any
court or governmental agency or body is required for the consummation by the
Depositor of the transactions contemplated herein or in the Sale and Servicing
Agreement, the Bank Receivables Purchase Agreement, the Trust Agreement or the
Indenture, except such as may be required under the blue sky or securities laws
of any jurisdiction in connection with the purchase and sale of the Notes by the
Underwriters, the filing of the UCC-1 financing statements relating to the
conveyance of the Receivables and the Conveyed Assets (as defined herein) by the
Seller to the Depositor and of the Receivables and the Conveyed Assets (as
defined in the Sale and Servicing
 

 
19

--------------------------------------------------------------------------------

 



Agreement) by the Depositor to the Issuer and of the Collateral by the Issuer to
the Indenture Trustee for the benefit of the Noteholders and the filing of the
UCC-1 financing statement relating to the security interests in the Eligible
Investments included in the Reserve Account, and such other approvals (which
shall be specified in such opinion) as have been obtained and such filings as
have been made or are in the process of being made; and


(iv)        none of the issue and sale of the Notes and Certificates, the
execution and delivery of this Agreement, the Bank Receivables Purchase
Agreement, the Sale and Servicing Agreement or the Trust Agreement, the
consummation of any other of the transactions herein or therein contemplated or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or constitute a default under, the limited liability
company agreement or certificate of formation of the Depositor or the terms of
any indenture or other agreement or instrument known to such counsel and to
which the Depositor is a party or by which it is bound, or any judgment, order
or decree known to such counsel to be applicable to the Depositor of any court,
regulatory body, administrative agency, governmental body, or arbitrator having
jurisdiction over the Depositor.
 
(d)           Other Transactions.  The transactions contemplated by the Sale and
Servicing Agreement, the Bank Receivables Purchase Agreement, the Indenture and
the Trust Agreement to be consummated on the Transfer Date shall be consummated
on such date.
 
ARTICLE V
 
COVENANTS OF THE SELLER AND THE DEPOSITOR
 
The Seller and the Depositor agree with each other, respectively, and the
Indenture Trustee as follows:
 
SECTION 5.01  Protection of Right, Title and Interest.
 
(a)           Filings.  The Seller shall cause at its own expense all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of the Seller, the Depositor, the Issuer
and the Indenture Trustee, respectively, in and to the Receivables and the other
property included in the Trust Estate to be promptly filed and at all times to
be kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Depositor hereunder, the Issuer under the Sale and Servicing
Agreement and the Indenture Trustee under the Indenture in and to the
Receivables and the other property included in the Trust Estate.  The Seller
shall deliver to the Depositor and the Indenture Trustee file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recordation, registration or
filing.  The Depositor shall cooperate fully with the Seller in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this paragraph.
 

 
20

--------------------------------------------------------------------------------

 



(b)           Name Change.  If the Seller makes any change in its jurisdiction
of organization (within the meaning of the applicable UCC), name or corporate
structure that would make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
applicable provisions of the UCC or any title statute, the Seller shall give the
Depositor, the Indenture Trustee and the Owner Trustee written notice thereof at
least 45 days prior to such change and shall promptly file such financing
statements or amendments as may be necessary to continue the perfection of the
Depositor’s interest in the Conveyed Assets.
 
SECTION 5.02  Other Liens or Interests.  Except for the conveyances hereunder
and pursuant to the Basic Documents, the Seller shall not sell, pledge, assign
or transfer to any Person, or grant, create, incur, assume, or suffer to exist
any Lien on, or any interest in, to or under the Conveyed Assets, and the Seller
shall defend the right, title and interest of the Depositor, the Issuer and the
Indenture Trustee in, to and under the Conveyed Assets against all claims of
third parties claiming through or under the Seller.
 
SECTION 5.03  Costs and Expenses.  The Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection, as against all third
parties, of the Depositor’s, the Issuer’s and the Indenture Trustee’s right,
title and interest in and to the Receivables and the other property included in
the Trust Estate.
 
SECTION 5.04  Hold Harmless.  The Seller shall protect, defend, indemnify and
hold the Depositor, the Issuer, the Noteholders, the Underwriters and their
respective assigns and their employees, officers and directors harmless from and
against all losses, liabilities, claims and damages of every kind and character,
including any legal or other expenses reasonably incurred, as incurred,
resulting from or relating to or arising out of (i) the inaccuracy,
nonfulfillment or breach of any representation, warranty, covenant or agreement
made by the Seller in this Agreement, (ii) any legal action, including, without
limitation, any counterclaim, that has either been settled by the litigants or
has proceeded to judgment by a court of competent jurisdiction, in either case
to the extent it is based upon alleged facts that, if true, would constitute a
breach of any representation, warranty, covenant or agreement made by the Seller
in this Agreement, or (iii) any failure of a Receivable to be originated in
compliance with all applicable requirements of law.  These indemnity obligations
shall be in addition to any obligation that the Seller may otherwise have.
 
SECTION 5.05  Compliance with the FDIC Rule.  The Seller shall (i) perform the
covenants set forth in Article XII of the Indenture applicable to it (including
as “servicer” and “issuing entity”, each as defined in Section 12.01(c) of the
Indenture) and (ii) facilitate compliance with Article XII of the Indenture by
the FDIC Rule Parties.
 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 
SECTION 6.01  Obligations of Seller.  The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.
 
 
21

--------------------------------------------------------------------------------

 
SECTION 6.02  Repurchase Events.  The Seller hereby covenants and agrees with
the Depositor for the benefit of the Depositor, the Indenture Trustee, the
Issuer, the Owner Trustee, the Certificateholders and the Noteholders that the
occurrence of a breach of any of the Seller’s representations and warranties
contained in Section 3.02 and Section 3.03 that materially and adversely affects
the interests of the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders in any Receivable, without regard to any
limitation set forth in such representation or warranty concerning the knowledge
of the Seller as to the facts stated therein shall constitute an event
obligating the Seller to repurchase the Receivables to which such failure or
breach is applicable from the Issuer on or before the last day of the second
Collection Period following the Collection Period in which it discovers or
receives notice of such failure or breach (or, at the Seller’s election the last
day of the first Collection Period following the Collection Period in which it
discovers or receives notice of such breach), unless any such failure or breach
shall have been cured in all material respects by such date.  In consideration
of such repurchase, the Seller shall deposit or cause to be deposited, into the
Collection Account, an amount equal to the Purchase Amount with respect to such
Receivable on or prior to such date of such repurchase, and shall notify the
Indenture Trustee and the Servicer of such deposit.  The Seller further agrees
that it shall promptly deposit or cause to be deposited into the Collection
Account, the Dealer Recourse Amount related to any Receivable in satisfaction of
any Purchase Amount in respect of such Receivable that is due and which remains
unpaid by the Seller.
 
SECTION 6.03  Depositor Assignment of Repurchased Receivables.  With respect to
all Receivables repurchased by the Seller pursuant to this Agreement, the
Depositor shall assign, without recourse, representation or warranty, to the
repurchasing Seller all of the Depositor’s right, title and interest in and to
such Receivables and all security and documents relating thereto.
 
SECTION 6.04  Transfer to the Issuer.  The Seller acknowledges and agrees that
(1) the Depositor will, pursuant to the Sale and Servicing Agreement, transfer
and assign the Conveyed Assets and assign its rights under this Agreement with
respect thereto to the Issuer and, pursuant to the Indenture, the Issuer will
pledge the Conveyed Assets to the Indenture Trustee, and (2) the representations
and warranties contained in this Agreement and the rights of the Depositor under
this Agreement, including under Section 6.02, are intended to benefit the Issuer
and the Noteholders.  The Seller hereby consents to such transfers and
assignments and agrees that enforcement of a right or remedy hereunder by the
Indenture Trustee, the Owner Trustee or the Issuer, including the right to
require the Seller to repurchase any Receivable pursuant to Section 6.02, shall
have the same force and effect as if the right or remedy had been enforced or
executed by the Depositor, and agrees that no such party shall be obligated to
exercise any such rights through the Depositor.
 
SECTION 6.05  Amendment.  This Agreement may be amended from time to time, with
prior written notice to the Rating Agencies, but without the consent of the
Noteholders or the Certificateholders, by a written amendment duly executed and
delivered by the Seller and the Depositor, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders or
Certificateholders; provided that such amendment shall not, as evidenced by an
Opinion of Counsel, materially and adversely affect the interest of any
Noteholder or Certificateholder; provided further, that such action shall be
deemed not to adversely affect in
 

 
22

--------------------------------------------------------------------------------

 



any material respect the interests of any Noteholder or Certificateholder and no
Opinion of Counsel to that effect shall be required if the Rating Agency
Condition is satisfied with respect to each Rating Agency.  This Agreement may
also be amended by the Seller and the Depositor, with prior written notice to
the Rating Agencies and the prior written consent of Holders of Notes evidencing
at least a majority of the Outstanding Amount of the Notes and the Holders (as
defined in the Trust Agreement) of outstanding Certificates evidencing not less
than a majority of the outstanding aggregate Certificate Percentage Interest (as
defined in the Trust Agreement), for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that no such amendment may (i) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that are required to be
made for the benefit of Noteholders or Certificateholders or (ii) reduce the
aforesaid percentage of the Notes or the Certificates that is required to
consent to any such amendment, without the consent of the Holders of all the
Outstanding Notes and all of the Certificates.


SECTION 6.06  Waivers.  No failure or delay on the part of the Depositor, the
Issuer or the Indenture Trustee in exercising any power, right or remedy under
this Agreement or any bill of sale shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy.
 
SECTION 6.07  Notices.  All demands, notices and communications under this
Agreement shall be in writing, personally delivered, faxed and followed by first
class mail, or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Depositor, to
300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (b) in the case of the Servicer, Administrator and
Custodian, to 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,
Attention: Vice President of-Finance & CFO; (c) in the case of the Seller, 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice President
of Finance & CFO; (d) in the case of the Issuer or the Owner Trustee, at the
Corporate Trust Office (as defined in the Trust Agreement); (e) in the case of
Moody’s, to 7 World Trade Center, 250 Greenwich Street, 25th Floor, New York,
New York 10007, Attention: ABS/RMBS Monitoring Department, Email:
ServicerReports@moodys.com; and (f) in the case of Fitch, to One State Street
Plaza, New York, New York 10004, Email: notifications.abs@fitchratings.com,
Fax: 212-514-9879; or, as to each of the foregoing, at such other address as
shall be designated by written notice to the other parties.
 
SECTION 6.08  Costs and Expenses.  The Seller shall pay all expenses incident to
the performance of its obligations under this Agreement and the Seller agrees to
pay all reasonable out-of-pocket costs and expenses of the Depositor, in
connection with the perfection as against third parties of the Depositor’s, the
Issuer’s and the Indenture Trustee’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.
 
SECTION 6.09  Representations of the Seller and the Depositor.  The respective
agreements, representations, warranties and other statements by the Seller and
the Depositor set
 

 
23

--------------------------------------------------------------------------------

 



forth in or made pursuant to this Agreement shall remain in full force and
effect and will survive the closing under Section 2.02 and the transfers and
assignments referred to in Section 6.04.


SECTION 6.10  Confidential Information.  The Depositor agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors,
except in connection with the enforcement of the Depositor’s rights hereunder,
under the Receivables, under the Sale and Servicing Agreement or any other Basic
Document, or as required by any of the foregoing or by law.
 
SECTION 6.11  Headings and Cross-References.  The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to section names or numbers are to such Sections of this Agreement.
 
SECTION 6.12  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 6.13  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
 
SECTION 6.14  Third Party Beneficiary.  The Indenture Trustee is an express
third party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if it were a party hereto.
 
SECTION 6.15  No Proceedings.  The Seller hereby covenants and agrees that it
will not, at any time, petition or otherwise invoke or cause the Issuer or the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the Depositor.
 

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.
 
 
 
BMW FINANCIAL SERVICES NA, LLC
 
 
By:    /s/ Dr. Ralf Edelmann
Name:  Dr. Ralf Edelmann
Title:    Treasurer
 
By:    /s/ Joachim Hensel
Name:   Joachim Hensel
Title:     Vice President - Finance & CFO
 
 
 
 
BMW FS SECURITIES LLC
 
 
By:    /s/ Dr. Ralf Edelmann
Name:  Dr. Ralf Edelmann
Title:    Treasurer
 
 
By:    /s/ Joachim Hensel
Name:   Joachim Hensel
Title:     Vice President - Finance
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Schedule of Receivables
 
[Delivered to the Owner Trustee at Close]
 



 
1

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Location of Receivable Files
 
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43016



 
1

--------------------------------------------------------------------------------

 

SCHEDULE III
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
          In addition to the representations, warranties and covenants contained
in this Agreement, the Seller hereby represents, warrants and covenants to the
Depositor as follows on the Closing Date:
 
General
 
          1.       This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables and the other
Conveyed Assets in favor of the Depositor, which security interest is prior to
all other Liens, and is enforceable as such against creditors of and purchasers
from the Seller.
 
          2.       The Receivables constitute “chattel paper” (including
“electronic chattel paper” and “tangible chattel paper”) within the meaning of
the applicable UCC.
 
          3.       Each Receivable is secured by a first priority validly
perfected security interest in the related Financed Vehicle in favor of the
Seller, as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Seller, as secured
party.
 
Creation
 
          4.       Immediately prior to the sale, transfer, assignment and
conveyance of a Receivable by the Seller to the Depositor, the Seller owned and
had good and marketable title to such Receivable free and clear of any Lien and
immediately after the sale, transfer, assignment and conveyance of such
Receivable to the Depositor, the Depositor will have good and marketable title
to such Receivable free and clear of any Lien.
 
Perfection
 
          5.       The Seller has caused or will have caused, within ten days
after the effective date of this Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Conveyed Assets granted to the Depositor hereunder; and the Servicer, in its
capacity as custodian, has in its possession the original copies of such
“instruments” or “tangible chattel paper” and the “authoritative copy” of such
“electronic chattel paper” that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Depositor.”
 
          6.       With respect to Receivables that constitute “instruments” or
“tangible chattel paper”, such instruments or tangible chattel paper are in the
possession of the Servicer and the Indenture Trustee has received a written
acknowledgment from the Servicer that the Servicer (in
 

 
1

--------------------------------------------------------------------------------

 



 
its capacity as custodian) is holding such instruments or tangible chattel paper
solely on behalf and for the benefit of the Indenture Trustee.
 
Priority
 
          7.       The Seller has not authorized the filing of, and is not aware
of, any financing statements against the Seller that include a description of
collateral covering the Receivables other than any financing statement (i)
relating to the conveyance of the Receivables by the Seller to the Depositor
under the Receivables Purchase Agreement, (ii) relating to the conveyance of the
Receivables by the Depositor to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.
 
          8.       The Seller is not aware of any material judgment, ERISA or
tax lien filings against the Seller.
 
          9.       Neither the Seller nor a custodian or vaulting agent thereof
holding any Receivable that is “electronic chattel paper” has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
loan agreement that constitutes or evidences such Receivable to any Person other
than the Servicer.
 
          10.       None of the tangible chattel paper or electronic chattel
paper that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Issuer or the Indenture Trustee.
 
Survival of Perfection Representations
 
          11.       Notwithstanding any other provision of this Agreement or any
other Basic Document, the perfection representations, warranties and covenants
contained in this Schedule III shall be continuing, and remain in full force and
effect until such time as all obligations under the Basic Documents and the
Notes have been finally and fully paid and performed.
 
No Waiver
 
          12.       The parties to this Agreement shall provide the Rating
Agencies with prompt written notice of any material breach of the perfection
representations, warranties and covenants contained in this Schedule III, and
shall not, without satisfying the Rating Agency Condition with respect to each
Rating Agency, waive a breach of any of such perfection representations,
warranties or covenants.
 

 
2

--------------------------------------------------------------------------------

 
